          Case 1:19-mj-06246-UA Document 1 Filed 07/03/19 Page 1 of 4




Approv~d:~;~
    IETHA. INOSA            E
            Assistant United States Attorney

                                                                          b24b
                                                        19~
Before:     THE HONORABLE BARBARA C. MOSES
            United States Magistrate Judge
            Southern District of New York
                                     -   -   -   x

UNITED STATES OF AMERICA                             SEALED COMPLAINT

          - v. -                                     Violation of
                                                     18 u.s.c. §§ 922 (g) (1)
TONY WILLIAMS,                                       and 2

                        Defendant.                   COUNTY OF OFFENSE:
                                                     BRONX
                                     -   -   -   x


SOUTHERN DISTRICT OF NEW YORK, ss.:

          JASON LANDUSKY, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
("NYPD"), and charges as follows:

                                  COUNT ONE

          1.   On or about May 18, 2019, in the Southern
District of New York and elsewhere, TONY WILLIAMS, the
defendant, knowing that he had previously been convicted in a
court of a crime punishable by a term of imprisonment exceeding
one year, did knowingly possess in and affecting commerce a
firearm, to wit, a Taurus 0.357 magnum revolver, which had
previously been shipped and transported in interstate and
foreign commerce.

     (Title 18, United States Code, Section 922 (g) (1) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective assigned to the Firearms
Suppression Section of the NYPD and I have been personally
involved in the investigation of this matter.  This affidavit is
based upon my personal participation in the investigation of
this matter, my conversations with law enforcement agents, and
       Case 1:19-mj-06246-UA Document 1 Filed 07/03/19 Page 2 of 4



as my examination of reports and records.  Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based on my conversations with NYPD officers from
the 40th Precinct in the Bronx, New York, who participated in
the arrest of TONY WILLIAMS, the defendant, and my review of
surveillance footage of the defendant, I have learned, among
other things, the following:

               a.   On or about the early morning of May 18,
2019, NYPD officers from the 40th Precinct (the "Officers") were
patrolling in the vicinity of Saint Ann Avenue and East 134th
Street ("the Area") in Bronx, New York.

               b.   While their unmarked vehicle was stationary
at the intersection of St. Ann's Avenue and East 134th Street,
the Officers observed WILLIAMS run across the intersection in
front of them.  The Officers observed WILLIAMS crouch down
between two parked vehicles then stand up and walk back toward a
nightclub located on Saint Ann Avenue between East 133rd and
East 134th Streets (the "Nightclub") with an off-white draw
string bag (the "Recovered Bag") that he had not previously been
carrying slung over his shoulder.  The Officers observed that
the Recovered Bag swung back and forth, indicating that it
contained a heavy object.

               c.   The Officers made a U-turn and drove back
toward the Nightclub.  They observed WILLIAMS in front of the
Nightclub with the Recovered Bag, still containing the heavy
object, over his shoulder.  The Officers observed that when
WILLIAMS saw their vehicle, he appeared nervous and avoided eye
contact with the Officers.  The Officers watched WILLIAMS
walking back and forth in front of the Nightclub for several
minutes before driving around the block.

               d.   Video footage obtained from surveillance
cameras on buildings in the Area (the "Surveillance Video")
shows WILLIAMS walking back and forth in front of the Nightclub
as the Officers sat parked in vicinity of the Nightclub.
Shortly after the Officers pulled away, the Surveillance Video
shows WILLIAMS placing the Recovered Bag down in front of a pole
on the sidewalk near the Nightclub at approximately 2:25 AM.

                                    2
        Case 1:19-mj-06246-UA Document 1 Filed 07/03/19 Page 3 of 4



WILLIAMS stood in front of the Nightclub near the Recovered Bag
for several more minutes.

               e.   On returning to the Area after driving
around the block, the Officers saw the Recovered Bag on the
sidewalk and WILLIAMS standing nearby.  The Officers observed
that after WILLIAMS saw that they had returned, he again
appeared nervous. After several minutes, WILLIAMS walked away,
leaving the Recovered Bag on the sidewalk, and left the Area.

               f.   After WILLIAMS had left the Area, one of the
Officers ("Officer-1") got out of the vehicle and asked other
individuals in the Area if the Recovered Bag belonged to them.
No one claimed ownership of the Recovered Bag.

                g.  Officer-1 picked up the Recovered Bag, which
is a thin cloth drawstring bag, and felt a hard object through
the cloth. Officer-1 then opened the Recovered Bag and saw the
handle of a firearm (the "Firearm") . The Firearm was wrapped in
a sock and inside a neoprene laptop sleeve inside the Recovered
Bag.

                h.   Officer-1 provided a second patrol car with
a description of WILLIAMS and the officers in that vehicle
located and stopped WILLIAMS.   The Officers went to the scene
and identified WILLIAMS as the individual that they had seen
holding the Recovered Bag. After Williams was identified by the
Officers, WILLIAMS was placed under arrest.

          4.   Based on my review of an. NYPD Firearm Examination
Report, I have learned that the Firearm is a Taurus 0.357 magnum
revolver loaded with 0.38 caliber ammunition.   I have also
learned that the Firearm was operable when loaded with this
ammunition.  The Firearm had been defaced so that the serial
number was not legible.

          5.    Based on my training and experience, and my
communications with other law enforcement agents, including a
Special Agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives who is familiar with the manufacturing of firearms, I
know that Taurus 0.357 magnum revolvers are not manufactured in
New York State.

          6.   I have reviewed criminal history records
pertaining to TONY WILLIAMS, the defendant, which show that
WILLIAMS was convicted on or about February 24, 2009, in New
York County Supreme Court, of robbery in the first degree, in

                                    3
         Case 1:19-mj-06246-UA Document 1 Filed 07/03/19 Page 4 of 4



violation of Section 160.15 of the New York Penal Law, a felony,
which is punishable by imprisonment for more than one year.
WILLIAMS' criminal history records show that he was sentenced to
a term of imprisonment of 10 years.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of TONY WILLIAMS, the
defendant, and that he be arrested and imprisoned or bailed, as
the case may be.




          to before me this
~
   rn
    day of July, 2019
    .--------......



THE HQNbRAB~E B~RBARA
UNITED S-TA'I'ES- MA-GISTFATE JUDGE
SOUTiIEEN DISTRIC'r--or biEW YORK




                                      4
